internal_revenue_service number release date index number ------------------- ------------- --------------------------------------------- ------------------------------------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp b03 plr-166099-04 date july ------------- ------------------------------------------- -------------------------------------------- --------------------------------------------- ---------------------------------------------- acquiring --------------------------------------------------------------------- target ------------------------------------------------------------------- series adviser state x date dear -------------- this letter responds to a letter dated date which requests rulings on certain federal_income_tax consequences of a proposed transaction the proposed transaction was consummated on date additional information was received in subsequent letters dated date date date date date date date date date date and date the material information submitted for consideration is summarized below prior to date target was and acquiring was and still is a state x corporation and a series of series acquiring and target each elected to be treated as a regulated_investment_company a ric under sec_851 of the internal_revenue_code series is an open-end management investment_company for purposes of the investment_company act of the act ------------------- plr-166099-04 prior to date adviser was the investment adviser of both acquiring and target and adviser is still the investment adviser of acquiring acquiring and target each had and acquiring still has three classes of voting common_stock class a class b and class c the three classes of voting common_stock of acquiring were substantially_similar to the corresponding three classes of voting_stock of target transaction was consummated on date for what has been represented to be valid business reasons the following i target transferred all of its assets to acquiring in exchange for class a class b and class c shares of acquiring stock and the assumption by acquiring of all of target’s liabilities the acquiring class a class b and class c shares issued to target had an aggregate value approximately equal to the aggregate value of the corresponding target shares immediately prior to the transfer ii upon receipt of the acquiring shares target distributed the shares to its shareholders the class a class b and class c shareholders of target received respectively class a class b and class c shares of acquiring iii target subsequently dissolved under applicable state law steps i ii and iii are collectively referred to as the reorganization pursuant to the reorganization no cash was distributed in lieu of fractional the following representations have been made in connection with the the fair_market_value of the acquiring stock received by each target shareholder approximately equaled the fair_market_value of the target stock surrendered in the exchange b acquiring acquired at least of the fair_market_value of the net assets and at least of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts paid_by target to dissenters amounts paid_by target to shareholders who received cash or other_property amounts used by target to pay target’s reorganization expenses and all redemptions and distributions except redemptions in the ordinary course of target’s business as an open- end investment_company pursuant to sec_22 of the act and regular normal dividends made by target immediately preceding the transfer are included as assets of target held immediately prior to the reorganization shares reorganization a plr-166099-04 c d e f g h i j k l acquiring has no plan or intention to reacquire any of its stock issued in the transaction except in the ordinary course of business as an open-end investment_company pursuant to sec_22 of the act after the transaction the shareholders of target were in control of acquiring within the meaning of sec_368 and sec_304 at the time of the transaction acquiring did not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in acquiring that if exercised or converted would affect the target shareholders’ acquisition or retention of control of acquiring as defined in sec_368 and sec_304 the liabilities of target assumed as determined under sec_357 by acquiring were incurred in the ordinary course of its business and were associated with the assets transferred acquiring target and the shareholders of target paid their respective expenses if any incurred in connection with the reorganization based proportionately on the expected benefits to each as a result of the reorganization the remainder of the expenses if any were assumed and have been or will be paid directly by adviser there was no intercorporate indebtedness existing between acquiring and target that was issued acquired or settled at a discount the fair_market_value of the assets of target transferred to acquiring equaled or exceeded the sum of the liabilities assumed as determined under sec_357 by acquiring target was not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 there is no plan or intention for acquiring or any person related as defined in sec_1_368-1 to acquiring to acquire during the five-year period beginning on the date of the reorganization with consideration other than acquiring stock acquiring stock furnished in exchange for a proprietary interest in target in the reorganization either directly or through any transaction agreement or arrangement with any other person other than redemptions by acquiring in the ordinary course of its business as an open-end investment_company pursuant to sec_22 of the act during the five-year period ending at the effective date of the reorganization a neither acquiring nor any person related as defined in sec_1_368-1 to acquiring will have acquired target shares with consideration other than plr-166099-04 acquiring shares other than a de_minimis number of target shares acquired by acquiring in the ordinary course of administering its deferred_compensation plan b neither target nor any person related as defined in sec_1_368-1 without regard to sec_1_368-1 to target will have acquired target shares with consideration other than acquiring shares or target shares and c no distribution will have been made with respect to target stock other than normal regular dividend distributions made pursuant to the historic dividend paying practice of target either directly or through any transaction agreement or arrangement with any other person except for i distributions described in sec_852 and sec_4982 as required for target’s tax treatment as a ric and ii redemptions by target of its stock in the ordinary course of its business as an open-end investment_company pursuant to sec_22 of the act m acquiring is in the same line_of_business as target was preceding the reorganization for purposes of sec_1_368-1 following the reorganization acquiring will continue such line_of_business and has no plan or intention to change such line_of_business neither acquiring nor target entered into such line_of_business as part of the plan_of_reorganization on the date of the reorganization at least of target’s portfolio assets met the investment objectives strategies policies risks and restrictions of acquiring target did not alter its portfolio in connection with the reorganization to meet the threshold on the date of the reorganization acquiring had no plan or intention to change any of its investment objectives strategies policies risks and restrictions after the reorganization n o to the best of the knowledge of acquiring’s management as of the record_date for target shareholders entitled to vote on the reorganization there was no plan or intention by the target shareholders to sell exchange or otherwise dispose_of a number of target shares or acquiring shares received in the reorganization in connection with the reorganization that would reduce the target shareholders’ ownership of target shares or equivalent acquiring shares to a number of shares that is less than of the number of target shares as of the record_date acquiring and target each elected to be taxed as a ric under sec_851 and for all their taxable periods including the last short taxable_period ending on the date of the reorganization for target qualified or intend to qualify for the special tax treatment afforded to rics under the code after the reorganization acquiring intends to continue to so qualify based solely on the information submitted and the representations set forth above we hold as follows plr-166099-04 the transfer by target of all its assets to acquiring in exchange for acquiring stock and the assumption by acquiring of the target liabilities followed by the distribution of acquiring stock in complete_liquidation of target qualifies as a reorganization within the meaning of sec_368 acquiring and target are each a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss is recognized by target upon the transfer of all of its assets to acquiring in exchange for acquiring stock and the assumption by acquiring of target liabilities sec_361 and sec_357 no gain_or_loss is recognized by target on the distribution of acquiring stock to its shareholders sec_361 no gain_or_loss is recognized by acquiring upon the receipt of the assets of target in exchange for acquiring stock sec_1032 the basis of the assets of target in the hands of acquiring will be the same as the basis of those assets in the hands of target immediately prior to the transfer sec_362 the holding_period of the assets of target in the hands of acquiring includes the period during which those assets were held by target sec_1223 the basis of the shares of acquiring received by the target shareholders will be the same as the basis of the target stock surrendered in exchange therefor sec_358 the holding_period of acquiring stock received by the target shareholders includes the period during which the target shareholders held the target stock surrendered in exchange therefor provided the target stock was held as a capital_asset on the date of the transaction sec_1223 no gain_or_loss is recognized by the target shareholders on the receipt of acquiring stock solely in exchange for their target stock sec_354 pursuant to sec_381 and sec_1_381_a_-1 acquiring will succeed to and take into account the items of target described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder pursuant to sec_1_381_b_-1 the tax_year of target ended on the effective date of the reorganization except as set forth above no opinion is expressed or implied concerning the plr-166099-04 federal tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction the code provides that it may not be used or cited as precedent letter is being sent to your authorized representatives relevant this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this a copy of this letter must be attached to any income_tax return to which it is sincerely _____________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate
